                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                  UNITED STATES DISTRICT COURT
                                   8                             NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10        A.B.,
                                                                                          Case No. 20-cv-02697-NC
                                  11                     Plaintiff,
                                  12                v.                                    ORDER REVERSING DECISION
Northern District of California




                                                                                          OF COMMISSIONER AND
 United States District Court




                                  13        ANDREW SAUL,                                  REMANDING FOR FURTHER
                                                                                          PROCEEDINGS
                                  14                     Defendant.
                                  15                                                      Re: ECF 16, 19, 21

                                  16
                                  17            Plaintiff and Claimant A.B. appeals Social Security Commissioner Andrew Saul’s
                                  18   denial of his application for social security benefits under Title II of the Social Security
                                  19   Act. After reviewing the briefing, the Court FINDS that: (1) the Administrative Law
                                  20   Judge erred in discounting the testimonies of A.B. and his parents, J.B. and S.B., and (2)
                                  21   the ALJ erred in his weighting of the medical opinions of Dr. Ricardo Gonzales, Dr.
                                  22   Sukhnandan Sidhu, and Mr. John Yost. Accordingly, the Court reverses the ALJ’s
                                  23   decision and REMANDS the case for further proceedings.
                                  24   I.     BACKGROUND
                                  25            On July 15, 2014, A.B. filed an application for Disabled Adult Child Benefits using
                                  26   his mother’s earnings record. See AR 522. A.B. alleged disability, due to schizophrenia
                                  27   and bipolar disorder, beginning October 28, 2000. AR 618. A.B.’s claim was denied both
                                  28   initially and upon reconsideration. See AR 549–53, 556–60. After a hearing in front of
                                                                                      1
                                   1   the ALJ, A.B.’s application was denied again. AR 28–34. On January 16, 2018, A.B.
                                   2   appealed the ALJ’s decision. AR 1791–1792; see Case No. 1:18-cv-00326-JST. On July
                                   3   5, 2018, Magistrate Judge Robert M. Illman remanded this matter for further proceedings
                                   4   and a new decision. AR 1798–1801. On August 13, 2018, the Appeals Council issued a
                                   5   remand order, directing the ALJ to indicate the weight given to Dr. Wong’s opinion and to
                                   6   further evaluate A.B.’s severe mental impairments and subjective testimony. AR 1807–
                                   7   1808.
                                   8           Following remand, the ALJ held another hearing and again found A.B. not disabled
                                   9   prior to the age of 22. AR 1757–1787, 1738–1756. In the decision, the ALJ once again
                                  10   discredited the testimonies of A.B. and his parents and allocated little weight to the
                                  11   medical opinions of Dr. Gonzales, Dr. Sidhu, and Mr. Yost. See AR 1743–1746.
                                  12   Additionally, the ALJ found A.B. capable of substantial gainful employment under “Step
Northern District of California
 United States District Court




                                  13   5” of the disability determination process. See AR 1747.
                                  14           In March 2020, A.B. requested an exception to the ALJ’s decision, but the Appeals
                                  15   Council denied his claim again. AR 1728–1734. A.B. now seeks judicial review of the
                                  16   Commissioner’s decision. See ECF 16. All parties have consented to the jurisdiction of a
                                  17   magistrate judge. See ECF 9, 11.
                                  18   II.   DISCUSSION
                                  19           A.B. seeks reversal of the ALJ’s decision on the grounds that the ALJ: (1) failed to
                                  20   consider A.B.’s statements; (2) failed to consider the lay witness testimony of A.B.’s
                                  21   parents; (3) erred in his weighting of A.B.’s doctors’ medical opinions; and (4) failed to
                                  22   meet his “Step Five” burden of proof. See ECF 16 at 1. The Court agrees with A.B.’s first
                                  23   three arguments, and orders the case remanded.
                                  24           A. A.B.’s Testimony
                                  25           When assessing a claimant’s testimony regarding the subjective intensity of
                                  26   symptoms, an ALJ must engage in a two-step analysis. Molina v. Astrue, 674 F.3d 1104,
                                  27   1112 (9th Cir. 2012). The ALJ must first “determine whether there is ‘objective medical
                                  28   evidence of an underlying impairment which could reasonably be expected to produce pain
                                                                                     2
                                   1   or other symptoms alleged.’” Id. (quoting Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.
                                   2   2009)). “[T]he ALJ is not ‘required to believe every allegation of disabling pain, or else
                                   3   disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C.
                                   4   § 423(d)(5)(A).’” Id. (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). If a
                                   5   claimant presents evidence of an underlying impairment and there is no affirmative
                                   6   evidence of malingering, the ALJ must give “specific, clear and convincing reasons” to
                                   7   reject the claimant’s testimony about the severity of his symptoms. Burrell v. Colvin, 775
                                   8   F.3d 1133, 1136 (9th Cir. 2014). “Factors that an ALJ may consider in weighing a
                                   9   claimant’s credibility include reputation for truthfulness, inconsistencies in testimony or
                                  10   between testimony and conduct, daily activities, and unexplained, or inadequately
                                  11   explained, failure to seek treatment or follow a prescribed course of treatment.” Orn v.
                                  12   Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (internal quotation marks omitted). Even if the
Northern District of California
 United States District Court




                                  13   claimant’s testimony suggests he may have some difficulty functioning, it can still “be
                                  14   grounds for discrediting the claimant’s testimony to the extent they contradict claims of a
                                  15   totally debilitating impairment.” Id. at 1113 (citing Turner v. Comm’r of Soc. Sec., 513
                                  16   F.3d 1217, 1225 (9th Cir. 2012)).
                                  17          Here, it is undisputed that A.B. presented objective medical evidence of
                                  18   schizophrenia and bipolar disorder which could cause A.B.’s asserted impairments:
                                  19   namely, impaired understanding, remembering, carrying out simple routine tasks,
                                  20   concentration, and interacting with others. See AR 1742, 1744. Further, the ALJ did not
                                  21   find affirmative evidence of malingering. See 1741–1747. Rather, the ALJ rejected A.B.’s
                                  22   testimony on the grounds that: (1) A.B.’s statements are inconsistent with the medical
                                  23   evidence and other evidence in the record, and (2) A.B.’s daily activities are inconsistent
                                  24   with his allegations of disabling symptoms and limitations. AR 1744.
                                  25          First, the Court finds that the ALJ’s determination of inconsistency with the medical
                                  26   record and other evidence is not “specific, clear and convincing.” See Molina, 674 F. 3d at
                                  27   1112. The ALJ did not point to specific instances of inconsistency between the record and
                                  28   A.B.’s testimony. See AR 1744. In fact, the testimony of A.B.’s parents and the medical
                                                                                     3
                                   1   evidence are consistent with his testimony regarding his fatigue, need to nap, and difficulty
                                   2   concentrating and managing stress. See AR 866, 1723, 1743, 1776–1778.
                                   3          Second, the ALJ’s determination of inconsistency with A.B.’s daily activities is not
                                   4   “specific, clear and convincing.” See Molina, 674 F. 3d at 1112. When considering a
                                   5   claimant’s daily activities, an “ALJ must make ‘specific findings relating to [the daily]
                                   6   activities and their transferability to conclude that a claimant’s daily activities warrant an
                                   7   adverse credibility determination.” Orn, 495 F.3d at 639 (quoting Burch v. Barnhart, 400
                                   8   F.3d 676, 681 (9th Cir. 2005). Here, the ALJ concluded, without explanation, that A.B.’s
                                   9   daily activities–grooming himself, shopping, mowing the lawn, washing the dishes,
                                  10   vacuuming, and attending school–contradicted A.B.’s statements about his disabling
                                  11   symptoms and limitations. AR 1744–1745. These activities are not demanding and do not
                                  12   contradict A.B.’s claims of extreme fatigue, inability to concentrate, and difficulty
Northern District of California
 United States District Court




                                  13   managing stress. See Fair, 885 F.2d at 603 (“The Social Security Act does not require that
                                  14   claimants be utterly incapacitated to be eligible for benefits, and many home activities are
                                  15   not easily transferable to what may be the more grueling environment of the workplace,
                                  16   where it might be impossible to periodically rest or take medication.”). Further, the daily
                                  17   activities the ALJ cites are from 2009, 2011, and 2014 checkbox forms and are not entirely
                                  18   relevant to the 2001-2005 period in question. See AR 636–642, 658–666, 706–715. The
                                  19   ALJ also mischaracterized the results of these forms. According to the forms, A.B.:
                                  20   napped during the day, was often too tired to do minimal chores, would shop for only 30
                                  21   minutes a week, would lose the ability to engage in activities because of fatigue, would
                                  22   withdraw from others, had a hard time concentrating long enough to do schoolwork, and
                                  23   had trouble dealing with stress. See AR 636–642. In sum, the Court finds that A.B.’s
                                  24   testimony and his daily activities are consistent.
                                  25          Thus, on remand, the ALJ must reevaluate A.B.’s testimony and provide specific,
                                  26   clear, and convincing reasons for rejecting it.
                                  27   //
                                  28   //
                                                                                      4
                                   1          B. Lay Testimony of A.B.’s Parents
                                   2          An ALJ must consider statements of “non-medical sources” including spouses,
                                   3   parents, and other relatives in determining the severity of a claimant’s symptoms. 20
                                   4   C.F.R. §§ 404.1513(d)(4), 416.913(d)(4). If an ALJ rejects the opinion of a lay witness,
                                   5   they must provide specific reasons for rejection germane to that witness. Nguyen v.
                                   6   Chater, 100 F.3d 1462, 1467 (9th Cir. 1996).
                                   7                 1. J.B.’s Lay Witness Testimony
                                   8          The ALJ rejected J.B.’s witness testimony because it was “internally inconsistent.”
                                   9   AR 1743. Specifically, the ALJ pointed to J.B.’s testimony describing A.B. isolating
                                  10   himself and having a flat affect when compliant with medication as inconsistent with the
                                  11   Third-Party Function Reports, where J.B. wrote that A.B. helped with chores, played video
                                  12   games, shopped, and ran errands. AR 1743. Additionally, the ALJ noted that A.B.
Northern District of California
 United States District Court




                                  13   completed an associate degree in 2006 and a bachelor’s degree in 2011. Id.
                                  14          First, J.B.’s statements in the Third-Party Function Reports are from 2009 and 2011
                                  15   and are not relevant to the 2001-2005 period at issue. See AR 650, 667. Further, the ALJ
                                  16   mischaracterized the Reports. In the Reports, J.B. stated that A.B.: takes 2-hour naps
                                  17   almost every day, is fatigued most days, and sometimes needs help with chores. AR 667–
                                  18   670. She also stated A.B. lacks interest and isolates himself when he feels tired or
                                  19   depressed. AR 672. Thus, the Court finds that J.B.’s testimony and Report are consistent.
                                  20          Second, J.B.’s testimony that A.B. was isolated and had a flat affect when
                                  21   compliant with medication is also consistent with A.B.’s ability to complete his degrees.
                                  22   J.B. testified that A.B. did attend classes but there were times when he didn’t make it to
                                  23   school. AR 1778. She also needed to help him study, and he sometimes had to drop or
                                  24   repeat classes. Id. Consequently, it took A.B. four years to finish his associate degree. Id.
                                  25   The Court finds that J.B.’s testimony is internally consistent. Thus, on remand, the ALJ
                                  26   must reevaluate J.B.’s lay testimony and provide specific reasons for rejecting it.
                                  27   //
                                  28   //
                                                                                     5
                                   1                 2. S.B.’s Lay Witness Testimony
                                   2          The ALJ also rejected S.B.’s witness testimony because: (1) it was inconsistent and
                                   3   unsupported by the overall evidence of the record, and (2) S.B. is a close relative of A.B.
                                   4   who is expected to endorse his application for disability benefits. AR 1743.
                                   5          The ALJ erred in two ways. First, S.B.’s statements that A.B. is extremely fatigued
                                   6   most of the time, loses his ability to focus, becomes irritable and depressed, are consistent
                                   7   with the overall evidence of the record. For instance, in the 2019 hearing, A.B. testified
                                   8   that from the ages of eighteen to twenty-two, he was fatigued and could not find enjoyment
                                   9   in anything. AR 1767–1768. Moreover, the medical opinions of Dr. Sidhu, Dr. Wong,
                                  10   and Dr. Gonzales confirm that A.B.’s capacity to maintain concentration, adequate
                                  11   endurance, and attention is impaired. AR 866, 929, 1726. Second, the ALJ erred in
                                  12   rejecting S.B.’s testimony on the grounds that he is A.B.’s father. The fact that a lay
Northern District of California
 United States District Court




                                  13   witness is a family member is not a proper basis for rejecting his lay testimony. See
                                  14   Valentine v. Comm’r of Soc. Sec., 574 F.3d 685, 694 (9th Cir. 2009). Thus, on remand, the
                                  15   ALJ must reevaluate S.B.’s lay testimony and provide specific reasons for rejecting it.
                                  16          C. Medical Opinions
                                  17          Generally, a treating physician’s opinion carries greater weight than that of an
                                  18   examining physician, and an examining physician’s opinion carries greater weight than
                                  19   that of a non-examining physician. Holohan v. Massanari, 246 F. 3d 1195, 1202 (9th Cir.
                                  20   2011). An ALJ must provide “clear and convincing reasons that are supported by
                                  21   substantial evidence” to reject uncontradicted opinions of a treating or examining doctor.
                                  22   Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir, 2008). Contradicted opinions
                                  23   of a treating or examining doctor may be rejected by “specific and legitimate reasons that
                                  24   are supported by substantial evidence.” Id.
                                  25                 1. Dr. Wong’s Medical Opinion Testimony
                                  26          Here, the ALJ gave “great” weight to the opinion of non-treating state consultative
                                  27   examiner, Dr. Wong. AR 1745. Dr. Wong conducted a psychiatric consultative
                                  28   examination of A.B. on April 27, 2009. AR 863–866. Based on this examination, Dr.
                                                                                     6
                                   1   Wong opined that A.B.’s ability to carry out simple and complex instructions is intact, his
                                   2   ability to relate to coworkers and the public is impaired, he has limited social insight, is
                                   3   somewhat schizoid in his adjustment, and his ability to maintain adequate pace and level of
                                   4   endurance is moderately impaired. AR 1745. The ALJ allocated “great” weight to Dr.
                                   5   Wong’s opinion because he is a “specialist who is familiar with Social Security policy and
                                   6   regulations.” Id. The ALJ also found that Dr. Wong reviewed the complete documentary
                                   7   record and provided a detailed explanation with references to evidence in the record to
                                   8   support his opinion. Id. Finally, the ALJ noted that Dr. Wong’s opinion recognized
                                   9   A.B.’s periodic noncompliance with medications. Id. Consequently, the Court finds that
                                  10   the ALJ did not err in affording “great” weight to Dr. Wong’s opinion because he provided
                                  11   specific, legitimate, and evidence-based reasons for his determination.
                                  12                 2. Dr. Gonzales’s Medical Opinion Testimony
Northern District of California
 United States District Court




                                  13          The ALJ accorded “some” weight to A.B.’s treating physician, Dr. Gonzales. AR
                                  14   1745. Dr. Gonzales treated A.B. for about sixteen months beginning in August 2001. See
                                  15   AR 1420–1421. During this treatment, Dr. Gonzales diagnosed A.B. with major
                                  16   depression and psychotic features. AR 1745. The ALJ accorded “some” weight to Dr.
                                  17   Gonzales’s opinion because it showed that although A.B. is stable at times and other times
                                  18   not stable, he was able to go to college, earn an associate degree, and was never
                                  19   hospitalized during the relevant period. AR 1745. However, the Court finds that the ALJ
                                  20   erred in this reasoning. Dr. Gonzales was not A.B.’s physician during the time A.B.
                                  21   attended college, and his opinion did not include medical evaluations from after December
                                  22   2002. Further, although A.B. was not hospitalized, Dr. Gonzales recommended
                                  23   hospitalization when he began working with A.B. AR 1774. These inconsistencies, and
                                  24   the ALJ’s failure provide specific and legitimate reasons to accord only “some” weight to
                                  25   Dr. Gonzales’s medical opinion, show error in the ALJ’s analysis.
                                  26   //
                                  27   //
                                  28   //
                                                                                      7
                                   1                 3. Dr. Sidhu’s Medical Opinion Testimony
                                   2          The ALJ also accorded “some” weight to the testimony of A.B.’s treating physician,
                                   3   Dr. Sidhu. Dr. Sidhu treated A.B. monthly from 2007 to 2011. See AR 950–951. The
                                   4   ALJ accorded “some” weight to Dr. Sidhu’s opinion because it did not distinguish between
                                   5   times when A.B.’s symptoms were aggravated and not. AR 1745. The ALJ pointed to
                                   6   A.B.’s ability to finish high school and an associate degree as inconsistent with Dr. Sidhu’s
                                   7   finding that A.B. has a poor ability to complete a normal workday, perform within a
                                   8   schedule, and respond to changes effectively. Id. The Court finds that this reason is not a
                                   9   clear and convincing reason sufficient to discredit Dr. Sidhu’s assessment. A.B. was a
                                  10   high school senior when his symptoms started and was homeschooled soon after. AR
                                  11   500–501. He had to reduce his schedule from advanced courses to basic courses to ensure
                                  12   that he could finish high school. AR 501–502; 1727. Moreover, when working towards
Northern District of California
 United States District Court




                                  13   his associate degree, A.B. took only one or two classes per semester in spring 2004 and fall
                                  14   2005. See AR 1882. At this pace, it took him four years to earn his associate degree. AR
                                  15   1764. The Court finds that A.B.’s ability to finish high school and sustain his half-time
                                  16   college class schedule is consistent with Dr. Sidhu’s findings. Accordingly, the Court
                                  17   finds that the ALJ erred by not providing specific and legitimate reasons to afford only
                                  18   “some” weight to Dr. Sidhu’s opinion.
                                  19                 4. Mr. Yost’s Medical Opinion Testimony
                                  20          The ALJ accorded “little” weight to testimony of A.B.’s social worker, Mr. Yost.
                                  21   Mr. Yost worked with A.B. intermittently from 2001 to 2015. AR 1413. The ALJ
                                  22   accorded “little” weight to Mr. Yost’s opinion because he: (1) is not an acceptable medical
                                  23   source, and (2) did not consider that medication stabilizes A.B.’s condition and allows him
                                  24   to function satisfactorily. AR 1746.
                                  25          First, Mr. Yost, as a social worker, is not considered an “acceptable medical
                                  26   source.” 20 C.F.R. § 404.1513(d). The code of federal regulations treats “[p]ublic and
                                  27   private social welfare agency personnel” as “other sources.” 20 C.F.R. § 404.1513(d)(3).
                                  28   Accordingly, the ALJ may expressly disregard the testimony of a social worker as lay
                                                                                    8
                                   1   testimony if the ALJ “gives reasons germane to each witness for doing so.” Turner v.
                                   2   Commissioner of Social Sec., 613 F.3d 1217, 1224 (2010) (citing Lewis v. Apfel, 236 F.3d
                                   3   503, 511 (2001)). Although the ALJ here could have disregarded Mr. Yost’s medical
                                   4   opinion, he failed to identify a germane reason to exclude it.
                                   5          Second, the ALJ accorded Mr. Yost’s opinion “little” weight because Mr. Yost
                                   6   failed to consider that medication allows A.B. to function to a degree. AR 1746. Mr. Yost
                                   7   described how A.B.’s condition deteriorated “with alarming speed” when he stopped
                                   8   taking his medications in December 2002, stabilized “to a degree” when he restarted his
                                   9   medication in August 2003, and reemerged when he slowly reduced his medication later.
                                  10   AR 2367. In sum, Mr. Yost acknowledged the stabilizing effect medication has on A.B.’s
                                  11   condition. Thus, the Court finds that the ALJ erred by failing to provide a germane reason
                                  12   to discredit Mr. Yost’s testimony.
Northern District of California
 United States District Court




                                  13                 5. Dr. Bernard Bacay’s Medical Opinion Testimony
                                  14          The ALJ accorded “little” weight to state agency consultative examiner, Dr. Bacay.
                                  15   Dr. Bacay opined that A.B. has not been able to work because of depression and psychosis.
                                  16   AR 1745. The ALJ accorded “little” weight to Dr. Bacay’s medical opinion because he:
                                  17   (1) did not reference the medical records, and (2) did not explain how A.B.’s impairments
                                  18   caused him to be disabled or elaborate on A.B.’s specific limitations. AR 1745–1746. The
                                  19   Court finds that these reasons are specific and legitimate reasons and sufficient to justify
                                  20   affording “little” weight to Dr. Bacay’s opinion.
                                  21          D. Step Five
                                  22          At “Step Five” of the five-step sequential evaluation process, the burden shifts to
                                  23   the Social Security Administration to demonstrate that a claimant is not disabled and that
                                  24   they can engage in some type of substantial gainful activity that exists in “significant
                                  25   numbers” in the national economy. See Tackett v. Apfel, 180 F. 3d 1094, 1098–1099
                                  26   (1999). The Commissioner takes into consideration the claimant’s Residual Functional
                                  27   Capacity, age, education, and work experience. See 20 CFR § 401.1560(b)(3). The ALJ’s
                                  28   depiction of the claimant’s disability “must be accurate, detailed, and supported by the
                                                                                     9
                                   1   medical record.” Tackett, 480 F.3d at 1101. The Commissioner can meet the burden of
                                   2   showing that there is other work in “significant numbers” in the national economy that
                                   3   claimant can perform by the testimony of a vocational expert. Id at 1101.
                                   4          Here, A.B. claims that the ALJ: (1) failed to include all of the limitations in his
                                   5   hypothetical, and (2) failed to address all the vocational expert testimony as it pertained to
                                   6   the limitations he did find. See ECF 16. The ALJ asked the Vocational Expert whether a
                                   7   hypothetical individual with the same work profile and RFC as A.B. could perform work
                                   8   in the national economy. AR 1779–1780. The VE testified that the hypothetical
                                   9   individual would be able to perform the medium exertional work of a dishwasher or auto
                                  10   detailer. AR 1780. A.B. claims that the hypothetical failed to include his inability to
                                  11   interact appropriately. See ECF 16. The ALJ did, however, limit A.B. to jobs with only
                                  12   occasional contact with supervisors, coworkers, and the public. AR 1780. This limitation
Northern District of California
 United States District Court




                                  13   is supported by the overall evidence of the record. For example, as the Commissioner
                                  14   points out, A.B. was able to go to school, go shopping at least once a week, and attend
                                  15   church. See ECF 19 at 16. A.B.’s interpretation of his limitations is not supported by the
                                  16   overall record, and the ALJ is not bound to accept as true the restrictions presented in a
                                  17   hypothetical question propounded by claimant’s counsel. See Magallanes v. Bowen, 881
                                  18   F.2d 747, 756 (9th Cir. 1989). Thus, the Court finds that the ALJ met his burden of proof
                                  19   at “Step Five.”
                                  20   III. CONCLUSION
                                  21          The Court REMANDS this case for further proceedings. On remand, the ALJ must
                                  22   reevaluate A.B. and his parents’ testimony, the medical opinions of Dr. Gonzales, Dr.
                                  23   Sidhu, and Mr. Yost to determine if A.B. would be disabled considering the information
                                  24   provided by these individuals.
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 6, 2021                        _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  27                                                    United States Magistrate Judge
                                  28
                                                                                     10
